PER CURIAM.
These causes involve a question of fact only, and the solution of that question depends ultimately on one inquiry, viz.: Where was the Westfield when the Clermont was in the act of emerging from her slip? Reconciliation of all the evidence on this point is, we think, impossible. There was direct and positive testimony that at the moment above indicated the Westfield was so far downstream that she must have become the overtaking vessel long before collision. This evidence an experienced trial judge believed, after seeing -and hearing witnesses. ■ ■
We are not disposed to disturb that finding, and direct that the decrees appealed from be affirmed, with costs.